UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

LEONARD CLARK CIVIL ACTION
VERSUS
STATE OF LOUISIANA ET AL. NO.: 17-833-BAJ-RLB

RULING AND ORDER

Before the Court is the Motion for Judgment on the Pleadings (Doc. 36)
filed by the State of Louisiana, through the Department of Public Safety and

Corrections. For the reasons that follow, the Motion (Doc. 36) is GRANTED.
i BACKGROUND

Plaintiff Leonard Clark sued the Department of Public Safety and Corrections
and others! under 42 U.S.C. § 1983. (Doc. 1-6). He alleges that the Department of
Public Safety and Corrections erroneously dispatched “bail enforcement agents” to
his home. (/d.). He alleges that these agents “abused and detained” him without

probable cause. (Id.).

Now, the Department of Public Safety and Corrections moves for judgment on

the pleadings under Federal Rule of Civil Procedure 12(c). (Doc. 36). The Department

 

1 The Court dismissed Plaintiff's claims against Kim Baut and XYZ Bail Agency because
Plaintiff failed to serve them with process. (Doc. 30).

1
of Public Safety and Corrections argues that it is not a “person” suable under § 1983.

(Doc. 36). Plaintiffs response does not address the argument. (Docs. 38, 38-1).
i. LEGAL STANDARD

The Department of Public Safety and Corrections’ Rule 12(c) motion for
judgment on the pleadings is subject to the same standard as a Rule 12(b)(6) motion
to dismiss. See Troice v. Greenberg Traurig, L.L.P., 921 F.3d 501, 504 (5th Cir. 2019).
To overcome the motion, Plaintiff must plead a plausible claim for relief. See Romero
uv. City of Grapevine, Tex., 888 F.3d 170, 176 (5th Cir. 2018) (citing Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009)). A claim is plausible if it is pleaded with factual content that
allows the Court to reasonably infer that the Department of Public Safety and
Corrections is liable for the misconduct alleged. See Edionwe v. Bailey, 860 F.3d 287,
291 (5th Cir. 2017) (citing Iqbal, 556 U.S. at 678). The Court accepts as true the well-
pleaded facts of Plaintiffs complaint and views those facts in the light most favorable
to him. See Midwest Feeders, Inc. v. Bank of Franklin, 886 F.3d 507, 513 (5th Cir.

2018).
III. DISCUSSION

Section 1983 creates a claim for civil-rights violations only against “persons.”
See 42 U.S.C. § 1983. The Department of Public Safety and Corrections is not a
“person” under § 1983. See Washington v. Louisiana, 425 F. App’x 330, 333 (5th Cir.
2011) (per curiam) (citing Will v. Mich. Dep’t of State Police, 491 U.S. 58, 63-71
(1989)). Because the Department of Public Safety and Corrections is not a “person”

suable under § 1983, Plaintiff cannot plead a plausible § 1983 claim against it.

z
IV. CONCLUSION

Accordingly,

IT IS ORDERED that the Motion for Judgment on the Pleadings
(Doc. 36) is GRANTED. Plaintiffs 42 U.S.C. § 1983 claims against the Department
of Public Safety and Corrections are DISMISSED with prejudice. A final judgment

shall issue in accordance with Federal Rule of Civil Procedure 58.

Baton Rouge, Louisiana, this | “day of June, 2019.

aca.

JUDGE BRIAN(A. JACKSON
UNITED STATE STRICT COURT
MIDDLE DISTRICT OF LOUISIANA
